DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
The information disclosure statement (IDS) filed on 6/17/2021 was considered and placed on the file of record by the examiner.
 
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Toth et al. (US 6,812,462) in view of Sharma et al. (US 2019/0005629).

Regarding claim 4, Toth teaches an inspection system, comprising: a memory storing a set of instructions (see figure 2A-2B, col. 6 lines 22-25); and
a processor configured to execute the set of instructions to cause the inspection system to: acquire a first scanning electron microscopy (SEM) image by use of an on-axis beam of a multi-beam system (see figure 2A-2B, claim 7, claim 9, claim 12, where Toth discusses multi-beam, electron microscopy (SEM) scanning at on-axis 90 degree angle);
acquire a second SEM image by use of an off-axis beam of the multi-beam system (see figure 2A-2B, claim 7, claim 8, claim 9, claim 12, where Toth discusses multi-beam, electron microscopy (SEM) scanning at off-axis 45 or 30 degree angle); and using the first scanning electron microscopy (SEM) image and second SEM image to generate an image of the specimen and detect defects (see claim 12).
Toth does not expressly teach provide an enhanced image, the enhanced image being provided by using the first SEM image as a reference to enhance the second SEM image.  However, Sharma teaches provide an enhanced image, the enhanced image being provided by using the first SEM image as a reference to enhance the second SEM image (see para. 0069, 0072, where Sharma discusses using a machine learning model to train image data to output enhanced SEM image data).
 Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Toth with Sharma to derive at the invention of claim 4.  The result would have been expected, routine, and predictable in order to perform scanning electron microscopy (SEM) image enhancement.
The determination of obviousness is predicated upon the following:  One skilled in the art would have been motivated to modify Toth in this manner in order to improve scanning electron microscopy (SEM) image enhancement by using machine learning on reference image data.  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in this manner explained using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Toth, while the teaching of Sharma continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result of training a machine learning model to properly enhance an input SEM image.  The Toth and Sharma systems perform SEM image enhancement, therefore one of ordinary skill in the art would have 

Regarding claim 5, Sharma teaches an wherein the enhanced image is provided by using one or more features extracted from the first image to enhance the second SEM image, or using the first SEM image as a reference to numerically enhance the second SEM image (see para. 0069, 0072, where Sharma discusses using a machine learning model to train images to enhance image data).
The same motivation of claim 4 is applied to claim 5.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Toth with Sharma to derive at the invention of claim 5.  The result would have been expected, routine, and predictable in order to perform scanning electron microscopy (SEM) image enhancement.

Regarding claim 6, Sharma teaches wherein the processor is further configured to execute the set of instructions to cause the inspection system to: extract a trained feature from the first SEM image (see para. 0069, 0072, where Sharma discusses using a machine learning model training image data to enhance image data).
The same motivation of claim 4 is applied to claim 6.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Toth with Sharma to derive at the invention of claim 6.  The result would have been expected, routine, and predictable in order to perform scanning electron microscopy (SEM) image enhancement.

 (see para. 0069, 0072, where Sharma discusses using a machine learning model to train images to enhance new images).
The same motivation of claim 4 is applied to claim 7.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Toth with Sharma to derive at the invention of claim 7.  The result would have been expected, routine, and predictable in order to perform scanning electron microscopy (SEM) image enhancement.

Regarding claim 8, Tooth and Sharma teach wherein the processor is further configured to execute the set of instructions to cause the inspection system to: acquire at least one additional SEM image by use of the on-axis beam (see figure 2A-2B, claim 7, claim 9, claim 12, where Toth discusses multi-beam, electron microscopy (SEM) scanning at on-axis 90 degree angle); and extract at least one additional trained feature from the at least one additional SEM image using the machine learning network (see para. 0072, where Sharma discusses using a machine learning model to train images to enhance new images).
The same motivation of claim 4 is applied to claim 8.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Toth with Sharma to derive at the invention of claim 8.  The result would have been expected, routine, and predictable in order to perform scanning electron microscopy (SEM) image enhancement.

Regarding claim 9, Sharma teaches wherein the processor is further configured to execute the set of instructions to cause the inspection system to: extract pattern information of the second SEM  (see para. 0072, where Sharma discusses using a machine learning model to train images used to enhance new images; see para. 0072, 0084, where Sharma discusses training data features).
The same motivation of claim 4 is applied to claim 9.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Toth with Sharma to derive at the invention of claim 9.  The result would have been expected, routine, and predictable in order to perform scanning electron microscopy (SEM) image enhancement.

Claim 1 is rejected as applied to claim 4 as pertaining to a corresponding method.
Claim 2 is rejected as applied to claim 5 as pertaining to a corresponding method.
Claim 3 is rejected as applied to claim 6 as pertaining to a corresponding method.


s 10, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Toth et al. (US 6,812,462) in view of Sharma et al. (US 2019/0005629) in view of Wells et al. (US 2016/0290934).


Regarding claim 10, Toth and Sharma do not expressly teach wherein the processor is further configured to execute the set of instructions to cause the inspection system to acquire the first SEM image and extract the trained feature from the first SEM image in an offline mode.
However, Wells teaches wherein the processor is further configured to execute the set of instructions to cause the inspection system to acquire the first SEM image and extract the trained feature from the first SEM image in an offline mode (see figure 2, para. 0063, 0065, where Wells discusses offline training an image). 
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Toth and Sharma with Wells to derive at the invention of claim 10.  The result would have been expected, routine, and predictable in order to perform scanning electron microscopy (SEM) image enhancement.
The determination of obviousness is predicated upon the following:  One skilled in the art would have been motivated to modify Toth and Sharma in this manner in order to improve scanning electron microscopy (SEM) image enhancement by training a machine learning offline with a reference images.  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in this manner explained using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Toth and Sharma, while the teaching of Wells continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and 

Regarding claim 11, Toth and Sharma do not expressly teach wherein the determination that the trained feature is identified on the second SEM image includes a comparison of the pattern information and the trained feature.
However, Wells teaches wherein the determination that the trained feature is identified on the second SEM image includes a comparison of the pattern information and the trained feature (see figure 2, para. 0063, 0065, where Wells discusses comparing the trained image with the input image to enhance the image and detect features).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Toth and Sharma with Wells to derive at the invention of claim 11.  The result would have been expected, routine, and predictable in order to perform scanning electron microscopy (SEM) image enhancement.
The determination of obviousness is predicated upon the following:  One skilled in the art would have been motivated to modify Toth and Sharma in this manner in order to improve scanning electron microscopy (SEM) image enhancement by comparing trained reference image data with the input image data to properly enhance image data.  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in this manner explained using known engineering design, interface and/or programming .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Zhang et al. (US 2017/0345140) discusses performing machine learning to enhance images.
Bhaskar et al. (US 2017/0200260) discusses learning model to enhance SEM image data.

	

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNY A CESE whose telephone number is (571) 270-1896.  The examiner can normally be reached on Monday – Friday, 9am – 4pm.
If attempts to reach the primary examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571) 270-1051.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kenny A Cese/
Primary Examiner, Art Unit 2663